PER CURIAM.
This is an appeal in a guardianship matter. It is basically a controversy among numerous surviving relatives over the appointment of a guardian for the infant son of two deceased parents. Pursuant to Section 744.312, Florida Statutes (1981), the trial court was required to give consideration to the appointment of the next of kin. The trial court heard extensive testimony from numerous family members, along with expert testimony, regarding the best interest of the child. The court appointed an aunt and uncle of the child, and the grandparents of the child appeal asserting that their rights to guardianship were absolutely and automatically superior to those of the aunt and uncle under Section 744.312, Florida Statutes (1981). The statute creates no such automatic right. Indeed, the statute provides that the court may appoint any person “who is qualified to act as guardian, whether related to the ward or not.”
Having reviewed the record, we conclude that the trial court gave due consideration to the grandparents, to all other relatives, and to all of the testimony and other evidence submitted. There has been no demonstration of reversible error herein, and the judgment below is affirmed.
AFFIRMED.
ANSTEAD, BERANEK and HERSEY, JJ., concur.